



SECOND AMENDED AND RESTATED RELATIONSHIP AGREEMENT


This Second Amended and Restated Relationship Agreement (the “Agreement”) dated
as of March 19, 2020 (the “Effective Date”) is made and entered into between
Ford Motor Company, a Delaware corporation (“Ford”), and Ford Motor Credit
Company LLC, a Delaware limited liability company (“Ford Credit”).


RECITALS


A. Ford Credit supports the sale of Ford’s products by providing, among other
things, wholesale, retail, and lease financing for the purchase and lease of
those products.


B. Ford Credit is highly dependent on the public debt markets to raise funds for
its business.


C. Ford Credit’s ability to raise funds in the public debt markets is highly
dependent on its credit ratings, which, in turn, are dependent on the level of
Ford Credit’s equity, the quality of its assets, and its liquidity.


D. It is important to the success of Ford that Ford Credit remains a viable
finance company that can fund itself in the public debt markets and continue
supporting the sale of Ford’s products.


E. Towards maintaining the viability of Ford Credit, the parties entered into
(i) an agreement dated October 18, 2001, as amended on December 12, 2006, and as
further amended on March 14, 2008 (the “Intercompany Agreement”), which provided
for certain agreements regarding transactions between them and the
creditworthiness of Ford Credit, and (ii) an Amended and Restated Support
Agreement dated November 6, 2008 (the “Support Agreement”), which provided for
Ford to make capital contributions to Ford Credit to keep its Managed Leverage
(as defined below) from exceeding 11.5 to 1.


F. On April 30, 2014, the parties entered into a Relationship Agreement (the
“2014 Relationship Agreement”) in order to (i) combine the provisions of the
Intercompany Agreement and the Support Agreement into a new, single agreement,
(ii) make certain revisions to those provisions, and (iii) allocate and make
available to Ford Credit a portion of the commitments under Ford’s corporate
credit facility. On the Effective Date of the 2014 Relationship Agreement, the
Intercompany Agreement and the Support Agreement were terminated.


G. On April 30, 2015, the parties entered into an Amended and Restated
Relationship Agreement (the “2015 Relationship Agreement”) to, among other
things, increase the allocation to Ford Credit of a portion of the commitments
under Ford’s corporate credit facility.


H. The parties now desire to amend and restate the 2015 Relationship Agreement
to, among other things, remove the allocation to Ford Credit of a portion of the
commitments under Ford’s corporate credit facility.


NOW, THEREFORE, for good and valuable consideration and the mutual agreements
herein provided, the parties agree as follows:


1. The parties agree that all Affiliate Receivables (as defined below) shall be
on arm’s-length terms. For purposes hereof, “Affiliate Receivables” means any
advance, loan, extension of credit, or other financing to Ford or any affiliate
of Ford other than a Credit Affiliate (as defined below) whose assets and
liabilities are consolidated with Ford’s on Ford’s consolidated balance sheet
(“Automotive Affiliate”). Ford Credit shall enforce, and cause any affiliate of
Ford Credit whose assets and liabilities are consolidated with Ford Credit’s on
Ford Credit’s consolidated balance sheet (“Credit Affiliate”) to enforce, all
Affiliate Receivables in a commercially reasonable manner, and Ford shall pay,
shall cause its Automotive Affiliates to pay, and shall guarantee its Automotive
Affiliates’ payment of, Affiliate Receivables in accordance with their terms.


2. Ford Credit shall not, nor shall it permit any Credit Affiliate to, guarantee
any indebtedness of (other than Permitted Guarantees), or purchase any equity
securities issued by, or make any other investment in, Ford (parent company
only) or any Automotive Affiliate. In addition, Ford Credit shall not, nor shall
it permit any Credit Affiliate to, purchase or finance any real property (other
than Permitted Mortgages) or manufacturing equipment (including tooling) from or
of Ford or any Automotive Affiliate that is classified as an Automotive asset on
Ford’s consolidated balance sheet. Ford shall not, nor shall it permit any
Automotive Affiliate to request or require Ford Credit or any Credit Affiliate
to do any of the transactions prohibited by this paragraph 2. For purposes
hereof, “Permitted Guarantees” shall mean guarantees by Ford Credit or Credit
Affiliates of indebtedness of Ford or Automotive





--------------------------------------------------------------------------------





Affiliates that are cash collateralized in full and guarantees that are not cash
collateralized in full but which at any time do not exceed $500 million in the
aggregate, and “Permitted Mortgages” shall mean financing by Ford Credit or
Credit Affiliates of real property of Ford or Automotive Affiliates which at any
time does not exceed $500 million in the aggregate.


3. As used herein, “Managed Leverage” means, as of the end of each calendar
quarter, Ford Credit’s managed leverage reported in, and calculated in
accordance with the managed leverage formula as set forth in, Ford Credit’s
periodic report (Form 10-Q or Form 10-K, as the case may be) covering such
calendar quarter filed with the United States Securities and Exchange
Commission. In the event that Ford Credit’s Managed Leverage as of the end of
any calendar quarter, beginning with the calendar quarter ending March 31, 2020,
is higher than 11.5 to 1, then, upon demand by Ford Credit, Ford shall make or
cause to be made a capital contribution to Ford Credit in an amount sufficient
to have caused such Managed Leverage to have been 11.5 to 1. Such capital
contribution, if required, will be made not later than 30 days after the filing
by Ford Credit of its Form 10-Q or Form 10-K, as the case may be, covering such
calendar quarter.


4. Ford Credit shall, and shall cause each Credit Affiliate to, conduct its
business, including its finance and lease business, in a prudent and
commercially reasonable manner, including maintaining and adhering to credit
risk underwriting standards for finance and lease receivables and residual
assumptions for lease receivables it acquires or originates that are consistent
with industry standards. Ford shall not, nor shall it permit any Automotive
Affiliate to, require Ford Credit or any Credit Affiliate to accept credit or
residual risk beyond what it would be willing to accept acting in a prudent and
commercially reasonable manner. For avoidance of doubt, acquisition or
origination of finance or lease receivables having terms that are not
market-based shall be considered to be prudent and commercially reasonable if
subsidies (in the form of interest rate subvention payments, guarantees,
residual risk sharing arrangements, or otherwise) are provided by Ford or an
Automotive Affiliate in an amount sufficient to assure that Ford Credit or a
Credit Affiliate, as the case may be, will receive the economic benefits of such
receivables as if they had been acquired or originated on market-based terms.
Notwithstanding the foregoing, in recognition of the fact that Ford uses Ford
Credit as the exclusive provider of financial services for special retail and
lease programs to support the sale of products manufactured by Ford and other
Automotive Affiliates, it is understood that it would be commercially reasonable
and prudent for Ford Credit to accept, to a limited extent, higher levels of
credit risk than it might otherwise accept in order to continue as the exclusive
provider of financial services to Ford and the other Automotive Affiliates with
respect to such programs. For any given program, Ford Credit may waive its right
to be the exclusive provider of financial services to Ford and the other
Automotive Affiliates.


5. Ford and Ford Credit agree that (a) Ford Credit shall at all times maintain
its books, records, financial statements, and bank accounts separate from those
of Ford and any Automotive Affiliate; (b) Ford Credit shall maintain its assets
in such a manner that it will not be costly or difficult to segregate,
ascertain, or identify its assets from those of Ford and any Automotive
Affiliate; (c) the funds and other assets of Ford Credit shall not be commingled
with those of Ford or any Automotive Affiliate; (d) Ford Credit shall at all
times hold itself out as a legal entity separate and distinct from Ford and any
Automotive Affiliate; (e) except with respect to the agreements set forth in
Paragraph 3 hereof and Paragraphs 9 through 16 hereof, each will act in a manner
and conduct its business such that creditors of Ford, acting reasonably, will
rely primarily on the creditworthiness of, and look solely to the assets of
Ford, for repayment of indebtedness, and creditors of Ford Credit, acting
reasonably, will rely primarily on the creditworthiness of, and look solely to
the assets of Ford Credit, for repayment of indebtedness; and (f) they otherwise
will take such reasonable and customary action so that Ford Credit will not be
consolidated with Ford or any Automotive Affiliate in any case or other
proceeding seeking liquidation, reorganization, or other relief with respect to
Ford or any Automotive Affiliate or its debts under any bankruptcy, insolvency,
or other similar law.


6. In the event that Ford or any of its subsidiaries engages in a corporate
transaction that causes the Pension Benefit Guaranty Corporation (“PBGC”) to
threaten to terminate the pension plans sponsored by Ford or any of its
subsidiaries, Ford shall, or shall cause any of its subsidiaries to, seek to
negotiate a settlement with the PBGC to avoid an involuntary plan termination.
In connection with such negotiated settlement, Ford shall endeavor not to grant
to the PBGC a security interest in the assets of Ford Credit that has priority
over the claims of unsecured creditors of Ford Credit.


7. All determinations to be made under this Agreement shall be made in
accordance with, or with reference to financial statements prepared in
accordance with, United States generally accepted accounting principles. For





--------------------------------------------------------------------------------





purposes of this Agreement, the term “lease receivables” shall mean “net
investment in operating leases” as stated on or reflected in Ford Credit’s
consolidated financial statements.


8. During the term of this Agreement, Ford Credit shall continue to make
inventory and capital financing generally available to dealers of vehicles
manufactured or sold by Ford or its Automotive Affiliates and shall continue to
make retail and lease financing generally available to such dealers’ customers
to substantially the same extent that Ford Credit has historically made such
services available, so long as providing such services to such an extent would
not result in a breach of any of the foregoing provisions. Nothing herein
precludes Ford Credit from providing or continuing to provide financial services
to automotive manufacturers other than Ford or its Automotive Affiliates.


9. This Agreement shall be construed and interpreted in accordance with, and
governed by, the internal laws of the State of New York, excluding any choice of
law rules that may direct the application of the laws of another jurisdiction.


10. This Agreement shall terminate initially on April 30, 2025 (the “Termination
Date”). On April 30, 2021, and on each April 30 thereafter during the term of
this Agreement, the Termination Date shall be extended automatically for an
additional one-year period (ending on the April 30 next following the
then-current Termination Date) unless either party shall have given the other
party written notice during the period beginning on the January 1 and ending on
the April 1 immediately preceding such April 30, specifying its election not to
extend the Termination Date beyond the then-current Termination Date and that
the term of this Agreement shall, therefore, expire on such then-current
Termination Date.


11. No person other than Ford and Ford Credit, and their permitted successors
and assigns, shall have any right to enforce any term of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




FORD MOTOR COMPANY
FORD MOTOR CREDIT COMPANY LLC
By: /s/ David A. Webb
David A. Webb
Treasurer
By: /s/ Marion B. Harris
Marion B. Harris
Chief Executive Officer








